DETAILED ACTION
Claims 1-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are rejected under 35 U.S.C. because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) accessing a network using a mobile device; selecting an object for purchase from said network using said mobile device; communicating payment information from a payment card to said mobile device using a contactless communication channel; and communicating said payment information from said mobile device to said network to complete a purchase transaction for said object. The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components.  Therefore, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
The instant Specification must provide sufficient details such that one or ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The claims must then be evaluated to ensure the claim itself reflects the improvement in technology.  It appears that in the instant Specification’s paragraph [0003] the problem is with having payment information residing on a mobile terminal.  The solution being an application being activated on the mobile device that allows the mobile device to accept payment 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Using the mobile device to perform the limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The dependent claims include the same mobile device which is only further narrowing the abstract idea.  The claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 1, 5, 6 and 9 are rejected under 35 U.S.C. 102(b) as being anticipated by Minerley, U.S. PG-Pub No. 2006/0085297 (reference H on the attached PTO-892).  
As per claim 1, Minerley teaches a method, comprising:  accessing a network using a mobile device; selecting an object for purchase from said network using said mobile device; communicating payment information from a payment card to said mobile device using a contactless communication channel; and communicating said payment information from said mobile device to said network to complete a purchase transaction for said object (see paragraph 0029). 
As per claim 5, Minerley teaches the method of claim 1 as described above.  Minerley further teaches wherein said mobile device is a phone (see paragraph 0029). 
As per claim 6, Minerley teaches the method of claim 1 as described above.  Minerley further teaches wherein said contactless communication channel is an RFID communication channel (see paragraph 0029). 
As per claim 9, Minerley teaches the method of claim 1 as described above.  Minerley further teaches wherein said payment card is a non-powered card (see paragraph 0039). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minerley, U.S. PG-Pub No. 2006/0085297 (reference H on the attached PTO-892) in view of Loh et al., U.S. PG-Pub No. 2009/0143104 (reference G on the attached PTO-892).
As per claim 8, Minerley teaches the method of claim 1 as described above.  Minerley does not explicitly teach wherein said payment card is a powered card.  Loh et al. teaches wherein said payment card is a powered card (see paragraph 0048).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Minerley.  One of ordinary skill in the art would have recognized that applying the technique of Loh et al. would have yielded predictable results. 
As per claim 10, Minerley teaches the method of claim 1 as described above.  Minerley does not explicitly teach wherein said payment card simulates a series of touches to a display of said mobile device to establish at least a portion of said contactless communication channel.   Loh et al. teaches wherein said payment card simulates a series of touches to a display of said mobile device to establish at least a portion of said contactless communication channel (see paragraph 0048, lines 11-15). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Minerley.  One of ordinary skill in the art would have recognized that applying the technique of Loh et al. would have yielded predictable results. 
1 as described above. Minerley does not explicitly teach wherein said mobile device communicates an optical data stream to said payment card to establish at least a portion of said contactless communication channel.  Loh et al. teaches wherein said mobile device communicates an optical data stream to said payment card to establish at least a portion of said contactless communication channel (see paragraph 0049, lines 3-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Minerley.  One of ordinary skill in the art would have recognized that applying the technique of Loh et al. would have yielded predictable results. 


Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minerley, U.S. PG-Pub No. 2006/0085297 (reference H on the attached PTO-892) in view of Goldthwaite et al., U.S. PG-Pub No. 2004/0127256 (reference A on the attached PTO-892).
As per claim 3, Minerley teaches the method of claim 1 as described above.  Minerley does not explicitly teach wherein said mobile device is a laptop computer.  Goldthwaite et al. teaches wherein said mobile device is a laptop computer (see paragraph 0007, lines 32-35).   It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Minerley.  One of ordinary skill in the art would have recognized that applying the technique of Goldthwaite et al. would have yielded predictable results. 
As per claim 7, Minerley teaches the method of claim 1 as described above.  Minerley does not explicitly teach wherein said mobile device and said payment card are brought within a . 


Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Applicant argues “the MPEP was updated and acknowledges that the principle of Berkheimer applies to all factual inquires and the determination of whether an element is generic is the same fact intensive inquiry as under §112.”As previously stated by the Examiner there is no requirement of evidence when merely stating that a limitation is generic.  The MPEP states the following in MPEP 2106.05(d):
A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").
Applicant argues “Minerely selects a movie using an RFID reader to scan a transponder. The Examiner's definition of network cannot be read on by a reader scanning a transponder, and even if such were possible (which8 Applicant does not admit)), it cannot be considered the same network as the cashier or checkout system. Accordingly, Minerley fails to disclose, at least, "selecting an object for purchase from said network using said mobile device[,]" as recited by claim 1 and therefore Minerley cannot anticipate claim 1.”  Minerly discloses in paragraph 0029 the user’s credit card RFID being scanned by his cell phone; the user choosing a movie on his cell phone (selecting an object for purchase from said network) and sending the credit card info and movie selection to the cashier system.  The purchased movie ticket is then on the user’s cell phone (inventory item).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Listed on the Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMICA L NORMAN/
Primary Examiner, Art Unit 3697



sln